         Case 19-00252-JJG-13         Doc 12    Filed 02/15/19   EOD 02/15/19 08:15:57        Pg 1 of 2

                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF INDIANA
                                          INDIANAPOLIS DIVISION

In re:                                                              )
                                                                    )      CASE #: 19-00252-JJG-13
Johnny Darrell Lorick,                                              )
                                                                    )
         Debtor.                                                    )

                   SECOND MOTION TO EXTEND TIME TO FILE INITIAL DOCUMENTS

         COMES NOW the Debtor, by undersigned counsel, to ask the Court to extend the time in which to

file certain initial documents, specifically:

☒        Chapter 13 Plan;

☒        Statement of Current Monthly Income and Calculation of Commitment Period (From 122C-1);

☐        Debtor’s Pay Advices or Statement in Lieu;

☐        Attorney Disclosure of Compensation;

☒        Statement of Financial Affairs with Declaration;

☒        Summary of Assets and Liabilities and Certain Statistical Information with Declaration;

☒        Schedules A/B-J with Declaration.

In support thereof, the undersigned states the following:

         1. Debtor filed a Chapter 13 Voluntary Petition on January 15, 2019;

         2. Debtor was given a deadline of January 29, 2019 to file the documents selected above;

         3. Debtor filed a Motion to Extend Time to File Initial Documents on January 31, 2019 which was
            granted on January 31, 2019, giving until February 14, 2019 to file the documents selected
            above;

         4. Undersigned counsel is still without the remaining documents and does not have Debtor
            approval to file the documents which are prepared with the Court;

         5. Undersigned counsel believes this Motion to Extend Time is filed in good faith.

         WHEREFORE, based on the foregoing, the undersigned requests an additional 30 days, to file the

documents selected above.
      Case 19-00252-JJG-13         Doc 12    Filed 02/15/19     EOD 02/15/19 08:15:57        Pg 2 of 2

Dated: 2/15/2019
                                                                   Respectfully submitted,


                                                                   /s/ Michael J. Norris
                                                                   Michael J. Norris (# 15341-49)
                                                                   Mike Norris & Associates, P.C.
                                                                   Attorney for the Debtor
                                                                   3802 W 96th Street, #110
                                                                   Indianapolis, IN 46268
                                                                   Phone: (317) 266-8888
                                                                   Fax: (317) 266-3401
                                                                   E-mail: mike@mikenorrislaw.com



                                        CERTIFICATE OF SERVICE

        I hereby certify that on February 15, 2019, a copy of the foregoing pleading was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case Filing System.
Parties may access this filing through the Court’s system.

                              U.S. Trustee                         Chapter 13 Trustee
                              Via electronic mail; and             via electronic mail.

      I further certify that on February 15, 2019, a copy of the foregoing pleading was mailed by first-class
U.S. Mail, postage prepaid, and properly addressed to the following:

Debtor, Johnny Lorick, 6445 Harrison Ridge Blvd., Indianapolis, IN 46236.


                                                                   /s/ Michael J. Norris
                                                                   Michael J. Norris
